DISSENTING OPINION BY
Judge PELLEGRINI.
The underlying issue in this case is whether Matthew J. Brandt (Claimant) is eligible to receive unemployment compensation benefits under Section 402(b) of the Unemployment Compensation Law1 (Law) when he voluntarily quit his full-time employment with Solar Innovations, Inc. (Employer) and took a temporary job with Core Techs (Staffing Agency), a temporary staffing agency. The majority bases its decision on the fact that Claimant’s job with Staffing Agency was only temporary in nature, stating, “an offer of full-time, but temporary employment does not constitute a firm offer of other employment that would provide an employee cause of a *1060necessitous and compelling nature to voluntarily quit a non-temporary position.” (Majority Opinion at 1058). Because I do not believe the temporary nature of Claimant’s new employment is dispositive, I respectfully dissent.
Claimant initially worked full-time for Employer as a marketing coordinator. Claimant was enrolled in an on-line educational program and wished to have greater flexibility in his work schedule in order to more effectively pursue his education. Claimant approached Employer in an effort to reclassify his position and reduce his hours to 30 hours per week in order to accommodate his schooling. Employer refused to do so, and Claimant then turned in his resignation and began a new job with Staffing Agency. The Board found that while Claimant’s employment with Staffing Agency was full-time, it was only temporary, employment with assignments lasting between one to six months. The Board also found that after one assignment with Staffing Agency was completed, it could be followed by another full-time assignment. Claimant expected his initial assignment with Staffing Agency to last at least six months and claims he was told that it would be a long-term contract position; however, Claimant was laid off after approximately one month due to lack of work. After being laid off from this temporary position, Claimant filed for unemployment compensation benefits.
The majority tends to focus on the fact that Claimant’s employment with Staffing Agency was temporary in nature and, therefore, Claimant did not have good cause to quit his job with Employer. However, just because a job is temporary does not mean that a claimant is not entitled to unemployment compensation. According to the Law, a claimant is eligible for unemployment compensation benefits provided he “earned no less than $50 for at least 16 weeks during the five calendar quarters preceding the first day of the claimant’s unemployment.” Earnest v. Unemployment Compensation Board of Review, 30 A.3d 1249, 1254 (Pa.Cmwlth.2011) (citing Section 404(c) of the Law, 43 P.S. § 804(c)). This financial eligibility provision does not distinguish between permanent and temporary employment. I do not believe that an employee becomes ineligible for unemployment compensation simply because he leaves full-time employment for other work as employees are free to change jobs in order to, inter alia, reduce the total number of hours worked or change shifts. See Baldwin-Whitehall School District v. Unemployment Compensation Board of Review, 848 A.2d 1021 (Pa.Cmwlth.2004). The permanent or temporary nature of the employment does not change the fact that Claimant was laid off through no fault of his own. Given the fact that employment is typically “at will,” Claimant’s situation is no different than if he had accepted a “permanent” position with another employer but was laid off after only one month due to lack of work.
Because I do not believe the temporary nature of Claimant’s employment with Staffing Agency is dispositive, I would affirm the Board’s determination that Claimant had cause of a necessitous and compelling nature for leaving his employment. The appropriate remedy in this case would be for Employer to file a notice for relief from charges pursuant to Section 302 of the Law, 43 P.S. § 782(a)(2). Given these reasons, I respectfully dissent.

. Act of December 5, 1936, Second Ex.Sess., P.L. (1937) 2897, as amended, 43 P.S. § 802(b).